ELIZABETH ARDEN, INC.
STOCK OPTION AGREEMENT

GRANTED TO:

         

DATE OF GRANT:

 



     

GRANTED PURSUANT TO:

 

Elizabeth Arden, Inc. 2000 Stock Incentive Plan

     

NUMBER OF UNDERLYING
  SHARES OF COMMON
  STOCK

 

________ Shares

     

TYPE OF OPTION:

 

_____ Incentive Stock Option
_____ Nonqualified Stock Option

     

EXERCISE PRICE:

 

$_____ per share

 

          Stock Options as defined in the Elizabeth Arden, Inc. 2000 Stock
Incentive Plan, as amended or restated from time to time (the "Plan"), are
referred to herein as "an Option" or "the Options". Capitalized terms not
defined herein shall have the meanings ascribed thereto in the Plan.

          1.    This Stock Option Agreement (the "Agreement") is made and
entered into as of [Date], between Elizabeth Arden, Inc., a Florida corporation
(the "Company"), and ______________ ("Employee").

          2.    Employee is granted an Option by the Committee appointed by the
Company's Board of Directors (the "Committee") to purchase an aggregate of
_________ shares of Common Stock pursuant to the Plan.

          3.    Subject to Paragraphs 4, 5 and 6 below, the Option shall be
exercisable, on a cumulative basis, according to the vesting schedule set forth
below:

________ shares one third of the shares of Common Stock underlying the Option
shall become exercisable on the first anniversary of the date of grant;
________ shares one third of the shares of Common Stock underlying the Option
shall become exercisable on the second anniversary of the date of grant; and
________ shares one third of the shares of Common Stock underlying the Option
shall become exercisable on the third anniversary of the date of grant.

          4.    Special Rules for ISOs. If this Option is intended to be an
Incentive Stock Option, then it can only be granted to Employee if he or she is
an employee of the Company or one of its subsidiaries (within the meaning of
Section 424(f) of the Internal Revenue Code of 1986, as amended (the "Code")) on
the date of grant. The aggregate Fair Market Value (determined as of the time
the Stock Option is granted) of the Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by Employee during any calendar
year (under all option plans of the Company and of any parent corporation or
subsidiary corporation (as defined in Sections 424(e) and (f) of the Code,
respectively)) shall not exceed $100,000. For purposes of the preceding
sentence, Incentive Stock Options will be taken into account in the order in
which they are granted. The per-share exercise price of an Incentive Stock
Option shall not be less than 100% of the Fair Market Value of the Common Stock
on the date of grant, and no Incentive Stock Option may be exercised later than
ten years after the date it is granted; provided, however, Incentive Stock
Options may not be granted to any participant who, at the time of grant, owns
stock possessing (after the application of the attribution rules of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company, unless the exercise price is fixed at not less than 110% of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five years from the
date of grant of such option. The portion of the Option which is designated as
an Incentive Stock Option shall cease to qualify for favorable tax treatment as
an Incentive Stock Option to the extent it is exercised (i) more than three
months after the date Employee ceases to be an employee of the Company (or any
of its subsidiaries) for any reason other than death or permanent and total
disability (as defined in Section 22(e)(3) of the Code), (ii) more than 12
months after the date Employee ceases to be an employee by reason of such
permanent and total disability or (iii) after Employee has been on a leave of
absence for more than 90 days, unless Employee's reemployment rights are
guaranteed by statute or by contract.

          5.    Subject to Paragraph 6 below, the unexercised portion of the
Option, unless sooner terminated, shall expire on the tenth anniversary of the
date of grant (the "Expiration Date") and, notwithstanding anything contained
herein to the contrary, no portion of the Option may be exercised after such
date.

          6.    If prior to the Expiration Date, Employee's employment with the
Company or any subsidiary corporation terminates, the Option will terminate on
the applicable date as described below; provided, however, that none of the
events described below shall extend the period of exercisability beyond the
Expiration Date:

                 (a)   If the employment of Employee is terminated by reason of
Employee's death either while in the employ of the Company or any subsidiary
corporation, the Option shall fully vest and become immediately exercisable,
shall remain exercisable for twelve (12) months after Employee's death and shall
be exercisable by the executor or administrator of the estate of the deceased
Employee or the person or persons to whom the deceased Employee's rights under
the Option shall pass by will or the laws of descent or distribution;

                 (b)   If the employment of Employee is terminated by the
Company for reason of Employee's "permanent disability" (as defined below), the
Option shall fully vest and become immediately exercisable, and shall remain
exercisable for six (6) months after Employee became permanently disabled;
provided, however, that if Employee dies within six months following such
disability and Employee has not exercised the Option, the Option shall remain
exercisable for an additional twelve (12) months after Employee's death and
shall be exercisable by the executor or administrator of Employee's estate or
the person or persons to whom Employee's rights under the Option shall pass by
will or the laws of descent or distribution;

                 (c)   If the employment of Employee is terminated (i) by the
Company other than (X) for "Cause" (as defined below) or (Y) for reason of
Employee's "permanent disability" (as defined below) or (ii) other than by
reason of Employee's death either while in the employ of the Company or any
subsidiary corporation, the portion of the Option vested as of the date of
termination, to the extent not theretofore exercised, shall remain exercisable
for three (3) months after the date of termination of employment, and all
unvested Options as of the date of termination shall be forfeited; provided,
however, the Committee, in its sole discretion, may take such actions to waive
any conditions or limitations imposed in this Agreement or as set forth in the
Plan relating to the exercise of Options after the date of termination of
employment during the term of the Option, so long as such actions do not
adversely affect the rights of Employee hereunder; and

                 (d)   If the employment of Employee is terminated by the
Company for "Cause" or Employee voluntarily terminates employment, the Option
shall, to the extent not theretofore exercised, immediately become null and
void.

                 (e)   Upon the occurrence of a "Change in Control" (as defined
below), the Option shall fully vest and shall terminate within thirty (30) days
after the Change in Control. Upon such termination, Employee shall receive, with
respect to the unexercised portion of the Option, an amount in cash equal to the
excess of the Fair Market Value of the shares of Common Stock for which the
Option is exercisable immediately prior to the occurrence of such Change in
Control over the exercise price of such shares; provided, however, the Committee
may, in its sole discretion, determine that any unexercised Options shall
convert into Options of the acquiring company on an equitable basis with regard
to the number of unexercised Options and the exercise price and, in such
circumstance, that all other provisions, including, without limitation, the
exercise date shall remain unchanged.

                         For purposes of this Agreement, "Change in Control"
shall have the meaning ascribed to such term in the Plan, and "permanent
disability" and "Cause" shall be as defined below:

(i) "permanent disability" shall be defined as any physical or mental disability
or incapacity which renders Employee incapable of fully performing the services
required of Employee in accordance with Employee's obligations with respect to
the Company for a period of 150 consecutive days or for shorter periods
aggregating 150 days during any period of twelve (12) consecutive months.

(ii) "Cause" shall mean termination after: (a) any violation by Employee of any
non-competition and/or confidentiality provisions agreed to at any time between
Employee and the Company or its affiliates; (b) Employee's commission of an
intentional act of fraud, embezzlement, theft or dishonesty against the Company
or its affiliates or that otherwise is materially injurious to the economic
interests or reputation of the Company; (c) Employee's conviction of (or
pleading by Employee of nolo contendere to) any crime which constitutes a
felony, or misdemeanor involving moral turpitude, or which, in the reasonable
opinion of the Company, has caused material embarrassment to the Company; (d)
the gross neglect or willful failure by Employee to perform his or her duties
and responsibilities in all material respects, if such breach of duty is not
cured within 10 days after receipt of written notice thereof to Employee by the
Company or the Board; or (e) Employee's failure to obey the reasonable and
lawful orders or instructions of Employee's supervisor, department head, the
Company's Chief Executive Officer, the Company's Chief Operating Officer or the
Company's Board of Directors, unless such failure is cured within 10 days after
receipt of written notice thereof to Employee by the Company or the Board. For
purposes of clause (d), no act, or failure to act, on Employee's part shall be
deemed "willful" unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that such act, or failure to act, was in the
best interest of the Company. Employee may exercise the Option regardless of
whether any other option that Employee has been granted by the Company remains
unexercised. In no event may Employee exercise the Option for a fraction of a
share or for less than 100 shares unless the number exercised is the remaining
balance for which the Option is then exercisable.

          7.    The Option's exercise price shall be paid by Employee on the
date the Option is exercised, in full in cash or shares of Common Stock or by
delivering a properly executed exercise notice to the Company together with a
copy of (x) irrevocable instructions to deliver directly to a broker the stock
certificates representing the shares for which the Option is being exercised,
and (y) irrevocable instructions to such broker to sell such shares for which
the Option is being exercised, and promptly deliver to the Company the portion
of the proceeds equal to the Option exercise price and any amount necessary to
satisfy the Company's obligation for withholding taxes, or any combination
thereof, in accordance with the provisions of Section 6(b) of the Plan. For
purposes of making payment in shares of Common Stock, such shares shall be
valued at their Fair Market Value on the date of exercise of the Option and
shall have been held by Employee for at least six months. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms. The Committee may prescribe any other method of
paying the exercise price that it determines to be consistent with applicable
law and the purpose of the Plan, including, without limitation, in lieu of the
exercise of a Stock Option by delivery of shares of Common Stock of the Company
then owned by a participant, providing the Company with a notarized statement
attesting to the number of shares owned, where upon verification by the Company,
the Company would issue to the participant only the number of incremental shares
to which the participant is entitled upon exercise of the Stock Option or by the
Company retaining from the shares of Common Stock to be delivered upon the
exercise of the Stock Option that number of shares having a Fair Market Value on
the date of exercise equal to the option price of the number of shares with
respect to which the Participant exercises the Stock Option.

          8.    The Company may withhold from sums due or to become due to
Employee from the Company an amount necessary to satisfy its obligation to
withhold taxes incurred by reason of the issuance or disposition of shares
pursuant to the Option, or may require Employee to reimburse the Company in such
amount as a condition to the issuance of the Common Stock issuable upon such
exercise.

          9.    Employee shall not have any of the rights of a stockholder with
respect to the shares of Common Stock underlying the Option while the Option is
unexercised.

        10.    Any exercise of this Option shall be in writing addressed to the
Secretary of the Company at the principal place of business of the Company,
specifying the Option being exercised and the number of shares to be purchased,
accompanied by payment therefor.

        11.    This Option shall not be transferable otherwise than by will or
the laws of descent and distribution, and shall be exercisable, during
Employee's lifetime, only by Employee. Notwithstanding the foregoing, the
Committee may permit, in its sole discretion, the transfer of this Option (if it
is not an Incentive Stock Option) by Employee solely to Employee's spouse,
siblings, parents, children and grandchildren or trusts for the benefit of such
persons, subject to any restrictions included in this Agreement.

        12.    If the Company, in its sole discretion, shall determine that it
is necessary, to comply with applicable securities laws, the certificate or
certificates representing the shares purchased pursuant to the exercise of the
Option shall bear an appropriate legend in form and substance, as determined by
the Company, giving notice of applicable restrictions on transfer under or in
respect of such laws.

        13.    The Company agrees that at the time of exercise of the Option it
will use reasonable efforts in good faith to have an effective Registration
Statement on Form S-8 under the Securities Act of 1933, as amended (the "Act'),
which includes a prospectus that is current with respect to the shares subject
to the Option. Employee covenants and agrees with the Company that if, at the
time of exercise of the Option, there does not exist a Registration Statement
with respect to the shares subject to the Option on an appropriate form under
the Act, which Registration Statement shall have become effective and shall
include a prospectus that is current with respect to the shares subject to the
Option, (i) that he or she is purchasing the shares for his or her own account
and not with a view to the resale or distribution thereof, (ii) that any
subsequent offer for sale or sale of any such shares shall be made either
pursuant to (x) a Registration Statement on an appropriate form under the Act,
which Registration Statement shall have become effective and shall be current
with respect to the shares being offered and sold, or (y) a specific exemption
from the registration requirements of the Act, but in claiming such exemption,
Employee shall, prior to any offer for sale or sale of such shares, obtain a
favorable written opinion from counsel for or approved by the Company as to the
applicability of such exemption and (iii) that Employee agrees that the
certificates evidencing such shares shall bear a legend to the effect of the
foregoing.

        14.    This Agreement is subject to all terms, conditions, limitations
and restrictions contained in the Plan, which shall be controlling in the event
of any conflicting or inconsistent provisions.

        15.    This Agreement is not a contract of employment and the terms of
Employee's employment shall not be affected hereby or by any agreement referred
to herein except to the extent specifically so provided herein or therein.
Without limiting Employee's rights under any employment agreement, nothing
herein shall be construed to impose any obligation on the Company to continue
Employee's employment, and it shall not impose any obligation on Employee's part
to remain in the employ of the Company.

        16.    Employee acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to Employee any material information regarding the business of the
Company or affecting the value of the Common Stock before, at or after the time
of a termination of the employment of Employee by the Company, including,
without limitation, any information concerning plans for the Company to make a
public offering of its securities or to be acquired by or merged with or into
another firm or entity.

        17.    Any benefits granted under the Plan are not part of Employee's
ordinary salary, and shall not be considered as part of such salary for pension
purposes (including qualified and non-qualified defined benefit and defined
contribution plans) or in the event of severance, redundancy or resignation. If
Employee's employment is terminated for whatever reason and whether lawfully or
unlawfully, Employee agrees that he or she shall not be entitled by way of
damages for breach of contract, dismissal or compensation for loss of office or
otherwise to any sum, shares or other benefits to compensate Employee for the
loss or diminution in value of any actual or prospective right, benefits or
expectation under or in relation to the Plan. Employee understands and accepts
that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and its subsidiaries, and that the Company and its
subsidiaries retain the right to amend or terminate the Plan at any time, at
their sole discretion and without notice.

        18.    Employee hereby acknowledges that the Company holds information
about Employee relating to Employee's employment, the nature and amount of
Employee's compensation, bank details, and other personal details and the fact
and conditions of Employee's participation in the Plan or other share incentive
plans. Employee understands that the Company is the controller of Employee's
personal data and is the only person authorized to process that data and is
responsible for maintaining adequate security with regard to it. As the Company
is part of a group of companies operating internationally, it may be necessary
for the Company to make the details referred to above available to (and only
to): (a) other companies within the Company that may be located outside the
European Economic Area ("EEA") where there may be no legislation concerning an
individual's rights concerning personal data; (b) third party advisers and
administrators of any incentive share plans or arrangements; and/or (c) the
regulatory authorities. Any personal data made available by the Company to the
parties referred to above in (a), (b), or (c) in relation to the Plan or any
other incentive share plan will only be for the purpose of administration and
management of the Plan by the Company, on behalf of the Company. Employee's
information will not, under any circumstances, be made available to any party
other than the parties listed above under (a), (b), or (c). Employee hereby
authorizes and directs the Company to disclose to the parties as described above
under (a), (b) or (c) any of the above data that is deemed necessary to
facilitate the administration of the Plan or any other share incentive plans.
Employee understands and authorizes the Company to store and transmit such data
in electronic form. Employee confirms that the Company has notified Employee of
Employee's entitlement to reasonable access to the personal data held about
Employee and of Employee's rights to rectify any inaccuracies in that data.

[Signatures on Next Page]



 

          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.



ELIZABETH ARDEN, INC.

     

By:

   







Name:

   







Title:

   









 

ACCEPTED AND AGREED:

   



Name: